
	

114 HR 344 IH: Manufacturing Jobs for Veterans Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 344
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Ms. DelBene (for herself, Mr. Cartwright, Mr. Ryan of Ohio, Mr. DeFazio, Ms. Wasserman Schultz, Ms. Lee, Mr. Grijalva, Ms. Norton, Mr. Vargas, Mr. Kilmer, Mr. McDermott, Mr. McGovern, Mr. Cárdenas, Mrs. Kirkpatrick, Ms. Brownley of California, Ms. Kaptur, Ms. Kelly of Illinois, Ms. Slaughter, Mr. Larson of Connecticut, Mr. Loebsack, Ms. Esty, Ms. Pingree, Mr. Meeks, Ms. Kuster, Mrs. Bustos, Mr. Ben Ray Luján of New Mexico, Mr. Carney, Mr. Cicilline, Mr. Larsen of Washington, Mr. Pocan, Mr. Conyers, Mr. Heck of Washington, Mr. Cohen, Mr. Honda, Ms. Bass, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide for the establishment of a pilot program to encourage the employment of veterans in
			 manufacturing positions.
	
	
 1.Short titleThis Act may be referred to as the Manufacturing Jobs for Veterans Act. 2.Veterans Manufacturing Employment Program (a)Establishment of pilot programTo encourage the employment of eligible veterans in manufacturing, the Secretary of Labor, as part of the Veteran’s Workforce Investment Program, shall carry out a pilot program to be known as the Veterans Manufacturing Employment Program. Under the pilot program, the Secretary shall award competitive grants to three States for the establishment and administration of a State program to make grants to manufacturing employers and labor-management organizations that provide covered training, on-job training, apprenticeships, and certification classes to eligible veterans. Such a program shall be known as a State Manufacturing Employment Program.
 (b)Eligibility for grantsTo be eligible to receive a grant under the pilot program, a State shall submit to the Secretary an application that includes each of the following:
 (1)A proposal for the expenditure of grant funds to establish and administer a public-private partnership program designed to provide covered training, on-job training, apprenticeships, and certification classes to a significant number of eligible veterans and ensure lasting and sustainable employment in well-paying jobs in manufacturing.
 (2)Evidence that the State has— (A)a population of eligible veterans of an appropriate size to carry out the State program;
 (B)a robust and diverse manufacturing industry; and (C)the ability to carry out the State program described in the proposal under paragraph (1).
 (3)Such other information and assurances as the Secretary may require. (c)Use of fundsA State that is the recipient of a grant under this section shall use the grant for the following purposes:
 (1)Making grants to manufacturing employers and labor-management organizations to reimburse such employers and organizations for the cost of providing covered training, on-job training, apprenticeships, and certification classes to eligible veterans.
 (2)Conducting outreach to inform manufacturing employers, labor-management organizations, and veterans, including veterans in rural areas, of their eligibility or potential eligibility for participation in the State program.
 (d)ConditionsUnder the pilot program, each grant to a State shall be subject to the following conditions: (1)The State shall repay to the Secretary, on such date as shall be determined by the Secretary, any amount received under the pilot program that is not used for the purposes described in subsection (c).
 (2)The State shall submit to the Secretary, at such times and containing such information as the Secretary shall require, reports on the use of grant funds.
 (e)Employer requirementsIn order to receive a grant made by a State under the pilot program, a manufacturing employer shall—
 (1)submit to the administrator of the State Manufacturing Employment Program an application that includes—
 (A)the rate of pay for each eligible veteran proposed to be trained using grant funds; (B)the average rate of pay for an individual employed by the manufacturing employer in a similar position who is not an eligible veteran; and
 (C)such other information and assurances as the administrator may require; and (2)agree to submit to the administrator, for each quarter, a report containing such information as the Secretary may specify.
 (f)LimitationNone of the funds made available to a manufacturing employer through a grant under the pilot program may be used to provide training of any kind to a person who is not an eligible veteran.
 (g)Report to CongressTogether with the report required to be submitted annually under section 4107(c) of title 38, United States Code, the Secretary shall submit to Congress a report on the pilot program for the year covered by such report. The report on the pilot program shall include a detailed description of activities carried out under this section and an evaluation of the program.
 (h)Administrative and reporting costsOf the amounts appropriated pursuant to the authorization of appropriations under subsection (j), 2 percent shall be made available to the Secretary for administrative costs associated with implementing and evaluating the pilot program under this section and for preparing and submitting the report required under subsection (f). The Secretary shall determine the appropriate maximum amount of each grant awarded under this section that may be used by the recipient for administrative and reporting costs.
 (i)DefinitionsFor purposes of this section: (1)The term covered training, on-job training, apprenticeships, and certification classes means training, on-job training, apprenticeships, and certification classes that are—
 (A)designed to provide the veteran with skills that are particular to manufacturing and not directly transferable to employment in another industry; and
 (B)approved as provided in paragraph (1) or (2), as appropriate, of subsection (a) of section 3687 of title 38, United States Code.
 (2)The term eligible veteran means a veteran, as that term is defined in section 101(3) of title 38, United States Code, who is employed by a manufacturing employer and enrolled or participating in a covered training, on-job training, apprenticeship, or certification class.
 (3)The term manufacturing employer means a business concern— (A)that employs individuals in a trade or business in manufacturing;
 (B)the production facilities of which are located in the United States; and (C)the primary business of which is classified in sector 31, 32, or 33 of the North American Industrial Classification System.
 (j)AppropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2016 through 2020, for the purpose of carrying out the pilot program.
			
